EXHIBIT 10.1

 

[FORM OF]
AVALONBAY COMMUNITIES, INC.
2008 PERFORMANCE PLAN

DEFERRED STOCK AWARD AGREEMENT

 

2008 PERFORMANCE PLAN DEFERRED STOCK AWARD AGREEMENT made as of the date set
forth on Schedule A hereto between AvalonBay Communities, Inc., a Maryland
corporation (the “Company”), and the party listed on Schedule A (the “Grantee”).

 

RECITALS

 

A.            The Grantee is an officer of the Company.

 

B.            The Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) approved this and other 2008 Performance
Plan (“2008 PP”) awards pursuant to the Amended and Restated 1994 Stock
Incentive Plan (as further amended, restated or supplemented from time to time,
the “1994 Plan”), to provide selected officers of the Company or its Affiliates,
including the Grantee, in connection with their employment or other service
relationship, with the incentive compensation described in this Award Agreement
(this “Agreement”), and thereby provide additional incentive for them to promote
the progress and success of the business of the Company and its Affiliates. 
2008 PP awards were approved by the Committee pursuant to authority delegated to
it by the Board, including authority to grant Deferred Stock Awards under the
1994 Plan and were further ratified and approved by a majority of the
independent directors of the Board who qualify for service on the Committee. 
This Agreement evidences one award (this “Award”) in a series of substantially
identical 2008 PP awards and is subject to the terms and conditions set forth
herein and in the 1994 Plan.

 

C.            The Grantee was selected to receive an award, effective as of the
grant date specified in Schedule A hereto, of the participation percentage in
the Total Performance Pool (as defined herein) set forth in Schedule A attached
hereto and of the Award Deferred Shares set forth in Schedule A attached hereto
all subject to the terms and conditions, vesting and forfeiture provisions of
this Agreement.

 

NOW, THEREFORE, the Company and the Grantee agree as follows:

 


1.             PURPOSE AND ADMINISTRATION.


 


(A)           THE PURPOSE OF THE 2008 PP IS:


 

(i)            to measure, during a three year period (or such lesser period as
provided in this Agreement), for each share of Common Stock outstanding during
such period, but only for so long as outstanding, the total return to the holder
of such share from stock price appreciation plus cumulative dividends
(uncompounded) (the sum of the total return on all shares so measured, the
“Actual Return”), and

 

(ii)           to measure, with respect to the same shares outstanding during
such period, but only for so long as outstanding, the total return that would
have been earned had the rate of return been thirty-two percent (32%) (adjusted
in the event the measurement period for a share is less than three years) (the
sum of the total return on all shares so measured, the “Hypothetical Absolute
Return”), and

 

--------------------------------------------------------------------------------


 

(iii)          to measure, with respect to the same shares outstanding during
such period, but only for so long as outstanding, the total return that would
have been earned had the rate of return been equal to the return of the NAREIT
Apartment Index (stock price appreciation plus cumulative dividends
(uncompounded)) (the sum of the total return on all shares so measured, the
“Hypothetical Relative Return”), and

 

(iv)          to award to each participant in the 2008 PP shares of Common Stock
(unrestricted shares and or restricted shares, as provided in this Agreement)
having a value equal to such participant’s Participation Percentage multiplied
by the lesser of (A) $60,000,000 or (B) ten percent (10%) multiplied by the
simple average of (i) the difference between the Actual Return less the
Hypothetical Absolute Return and (ii) the difference between the Actual Return
less the Hypothetical Relative Return, provided that the participant shall not
earn any portion of this Award unless the Actual Return exceeds both the
Hypothetical Absolute Return and the Hypothetical Relative Return.

 

In performing all of these measurements, the 2008 PP provides for some
simplifying assumptions and adjustments, particularly with respect to shares
issued or redeemed during the measurement period, but it is not expected that
any of such assumptions or adjustments will change the intent or the result of
the 2008 PP meaningfully.  The Committee may authorize modifications to the
calculations provided in this Agreement to the extent that the Committee
believes that such modifications are necessary or desirable to better fulfill
the purpose of the 2008 PP as described in this Section 1(a).  The Committee
retains full authority to approve the final calculation of the Actual Return,
the Hypothetical Absolute Return and the Hypothetical Relative Return, after
giving effect to any modifications to the calculations provided herein that are
approved by the Committee, and the decision of the Committee is final and
binding on all participants.

 


(B)           THIS AWARD AND ALL OTHER 2008 PP AWARDS SHALL BE ADMINISTERED BY
THE COMMITTEE, WHICH IN THE ADMINISTRATION OF 2008 PP AWARDS IN GENERAL AND THIS
AWARD IN PARTICULAR SHALL HAVE ALL THE POWERS AND AUTHORITY IT HAS IN THE
ADMINISTRATION OF THE 1994 PLAN AS SET FORTH IN THE 1994 PLAN; PROVIDED THAT ALL
POWERS OF THE COMMITTEE HEREUNDER CAN BE EXERCISED BY THE FULL BOARD IF THE
BOARD SO ELECTS.  THE COMMITTEE, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY MAKE
AT ANY TIME ANY PROVISION FOR LAPSE OF FORFEITURE RESTRICTIONS AND/OR
ACCELERATED VESTING UNDER THIS AGREEMENT OF SOME OR ALL OF THE GRANTEE’S
UNVESTED AWARD DEFERRED SHARES OR AWARD RESTRICTED SHARES THAT HAVE NOT
PREVIOUSLY BEEN FORFEITED.


 


2.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITIONS
SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE 1994 PLAN. IN ADDITION, AS
USED HEREIN:


 

“Absolute Baseline” means, as of the Valuation Date, an amount representing
(without double-counting) the sum of:

 


(A)          THE BASELINE VALUE MULTIPLIED BY:


 


(I)    THE DIFFERENCE BETWEEN:


 


(X) THE INITIAL SHARES AND


 


(Y) ALL BUYBACK SHARES REPURCHASED, REDEEMED OR FORFEITED BETWEEN THE EFFECTIVE
DATE AND THE VALUATION DATE,


 


AND THEN MULTIPLIED BY:


 


(II)   THE SUM OF ONE HUNDRED PERCENT (100%) PLUS THE TARGET ABSOLUTE RETURN
PERCENTAGE; PLUS

 

--------------------------------------------------------------------------------


 


(B)           WITH RESPECT TO EACH ADDITIONAL SHARE ISSUED AFTER THE EFFECTIVE
DATE, THE PRODUCT OF:


 


(I)    THE ADDITIONAL SHARE BASELINE VALUE OF SUCH ADDITIONAL SHARE, MULTIPLIED
BY:


 


(II)   THE SUM OF:


 


(X)    ONE HUNDRED PERCENT (100%) PLUS


 


(Y)   THE PRODUCT OF THE TARGET ABSOLUTE RETURN PERCENTAGE MULTIPLIED BY A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM THE ISSUANCE OF SUCH
ADDITIONAL SHARE TO AND INCLUDING THE VALUATION DATE AND THE DENOMINATOR OF
WHICH IS THE NUMBER OF DAYS FROM BUT EXCLUDING JUNE 1, 2008 TO AND INCLUDING THE
VALUATION DATE; PLUS


 


(C)           WITH RESPECT TO EACH BUYBACK SHARE REPURCHASED, REDEEMED OR
FORFEITED AFTER THE EFFECTIVE DATE, THE PRODUCT OF:


 


(I)    THE BASELINE VALUE MULTIPLIED BY


 


(II)   THE SUM OF:


 


(X)    ONE HUNDRED PERCENT (100%) PLUS


 


(Y)   THE PRODUCT OF THE TARGET ABSOLUTE RETURN PERCENTAGE MULTIPLIED BY A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM THE EFFECTIVE DATE TO
AND INCLUDING THE DATE SUCH BUYBACK SHARE WAS REPURCHASED, REDEEMED OR FORFEITED
AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS FROM BUT EXCLUDING JUNE 1,
2008 TO AND INCLUDING THE VALUATION DATE;


 


PROVIDED THAT IF THE VALUATION DATE OCCURS PRIOR TO MAY 31, 2011 AS A RESULT OF
A CHANGE OF CONTROL, THEN FOR PURPOSES OF THIS DEFINITION IN CONNECTION WITH THE
CALCULATION OF THE ABSOLUTE PERFORMANCE POOL AS OF THE VALUATION DATE, THEN THE
TARGET ABSOLUTE RETURN PERCENTAGE TO BE USED IN SUCH CALCULATION SHALL BE
REDUCED TO THIRTY-TWO PERCENT (32%) MULTIPLIED BY THE COC FRACTION.  IF THE
COMPANY CONSUMMATES AN INDIVIDUAL ISSUANCE INVOLVING 10,000 OR MORE ADDITIONAL
SHARES AND/OR AN INDIVIDUAL REPURCHASE, REDEMPTION OR FORFEITURE INVOLVING
10,000 OR MORE BUYBACK SHARES DURING ANY CALENDAR QUARTER, THE COMPANY WILL
TRACK THE PRECISE ISSUANCE DATE AND VALUE OF EACH SUCH INDIVIDUAL ADDITIONAL
SHARE AND/OR REPURCHASE, REDEMPTION OR FORFEITURE DATE AND VALUE OF EACH SUCH
INDIVIDUAL BUYBACK SHARE.  IF THE COMPANY CONSUMMATES ONE OR MORE ISSUANCES EACH
INVOLVING LESS THAN 10,000 ADDITIONAL SHARES AND/OR REPURCHASES, REDEMPTIONS OR
FORFEITURES EACH INVOLVING LESS THAT 10,000 BUYBACK SHARES DURING ANY CALENDAR
QUARTER, IT WOULD BE IMPRACTICAL TO TRACK THE PRECISE ISSUANCE DATE AND VALUE OF
EACH SUCH ADDITIONAL SHARE AND/OR REPURCHASE, REDEMPTION OR FORFEITURE DATE AND
VALUE OF EACH SUCH BUYBACK SHARE, AND IN SUCH EVENT (A) THE COMPANY WILL
CONSIDER ALL SUCH ISSUANCES AND/OR REPURCHASES, REDEMPTIONS OR FORFEITURES (ON A
NET BASIS IF BOTH ISSUANCES AND REPURCHASES, REDEMPTIONS OR FORFEITURES OCCUR IN
THE SAME QUARTER) TO HAVE TAKEN PLACE ON THE LAST DAY OF THE QUARTER DURING
WHICH SUCH TRANSACTION OR TRANSACTIONS OCCURRED AND (B) THE ADDITIONAL SHARE
BASELINE VALUE (IF THE NETTING OF ALL SUCH TRANSACTIONS RESULTS IN A NET
ISSUANCE OF ADDITIONAL SHARES) OR THE BUYBACK VALUE (IF THE NETTING OF ALL SUCH
TRANSACTIONS RESULTS IN A NET REPURCHASE, REDEMPTION OR FORFEITURE OF BUYBACK
SHARES) OF THE SHARES OF COMMON STOCK INVOLVED SHALL BE CALCULATED USING THE
WEIGHTED AVERAGE PRICE AT WHICH SUCH SHARES WERE ISSUED AND/OR REPURCHASED,
REDEEMED OR FORFEITED.


 

“Absolute Performance Pool” means, as of the Valuation Date, a dollar amount
calculated as follows (or, if the resulting amount is a negative number, zero):
(A) subtract the Absolute Baseline from the Total Return, in each case as of the
Valuation Date, and (B) multiply the resulting amount by ten percent (10%).

 

--------------------------------------------------------------------------------


 

“Additional Share Baseline Value” means, with respect to each Additional Share,
the gross proceeds received by the Company upon the issuance of such Additional
Share, which amount shall be deemed to equal, as applicable:

 


(A)          IF SUCH ADDITIONAL SHARE IS ISSUED FOR CASH IN A PUBLIC OFFERING OR
PRIVATE PLACEMENT, THE GROSS PRICE TO THE PUBLIC OR TO THE PURCHASER(S);


 


(B)           IF SUCH ADDITIONAL SHARE IS ISSUED IN EXCHANGE FOR ASSETS OR
SECURITIES OF ANOTHER PERSON OR UPON THE ACQUISITION OF ANOTHER PERSON, THE CASH
VALUE IMPUTED TO SUCH ADDITIONAL SHARE FOR PURPOSES OF SUCH TRANSACTION BY THE
PARTIES THERETO, AS DETERMINED BY THE COMMITTEE, OR, IF NO SUCH VALUE WAS
IMPUTED, THE COMMON STOCK PRICE AS OF THE DATE OF ISSUANCE OF SUCH ADDITIONAL
SHARE;


 


(C)           IF SUCH ADDITIONAL SHARE IS ISSUED UPON CONVERSION OR EXCHANGE OF
EQUITY OR DEBT SECURITIES OF THE COMPANY OR ANY OTHER SUBSIDIARY, WHICH
SECURITIES WERE NOT PREVIOUSLY COUNTED AS EITHER INITIAL SHARES OR ADDITIONAL
SHARES, THE CONVERSION OR EXCHANGE PRICE IN EFFECT AS OF THE DATE OF CONVERSION
OR EXCHANGE PURSUANT TO THE TERMS OF THE SECURITY BEING EXCHANGED OR CONVERTED;


 


(D)          IF SUCH ADDITIONAL SHARE IS ISSUED IN CONNECTION WITH A FULL VALUE
PLAN AWARD GRANTED AFTER THE EFFECTIVE DATE TO EMPLOYEES, NON-EMPLOYEE
DIRECTORS, CONSULTANTS, ADVISORS OR OTHER PERSONS OR ENTITIES AS INCENTIVE OR
OTHER COMPENSATION FOR SERVICES PROVIDED OR TO BE PROVIDED TO THE COMPANY OR ANY
OF ITS AFFILIATES, THE FAIR MARKET VALUE OF THE COMMON STOCK UNDERLYING SUCH
FULL VALUE PLAN AWARD AS OF THE GRANT DATE OF THE AWARD; AND


 

(E)           if the Additional Share is issued in lieu of cash dividends in a
transaction where the shareholder made an election between receipt of cash
dividends or Common Stock in lieu thereof, the value of the dividends that would
otherwise have been paid.

 

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of:

 


(A)          SHARES OF COMMON STOCK ISSUED AFTER THE EFFECTIVE DATE AND ON OR
BEFORE SUCH DATE OF DETERMINATION IN A CAPITAL RAISING TRANSACTION, IN EXCHANGE
FOR ASSETS OR SECURITIES, UPON THE ACQUISITION OF ANOTHER ENTITY, UPON
CONVERSION OR EXCHANGE OF EQUITY OR DEBT SECURITIES OF THE COMPANY, WHICH
SECURITIES WERE NOT PREVIOUSLY COUNTED AS EITHER INITIAL SHARES OR ADDITIONAL
SHARES, OR THROUGH THE REINVESTMENT OF DIVIDENDS; PLUS


 


(B)           THE REIT SHARES AMOUNT FOR ALL UNITS NOT HELD BY THE COMPANY
(ASSUMING THAT SUCH UNITS WERE CONVERTED, EXERCISED, EXCHANGED OR REDEEMED FOR
SHARES OF COMMON STOCK AS OF SUCH DATE OF DETERMINATION AT THE APPLICABLE
CONVERSION, EXERCISE, EXCHANGE OR REDEMPTION RATE (OR RATE DEEMED APPLICABLE BY
THE COMMITTEE IF THERE IS NO SUCH STATED RATE) PURSUANT TO THE APPLICABLE
INSTRUMENT GOVERNING SUCH UNITS AS OF SUCH DATE), ISSUED AFTER THE EFFECTIVE
DATE AND ON OR BEFORE SUCH DATE OF DETERMINATION IN A CAPITAL RAISING
TRANSACTION, IN EXCHANGE FOR ASSETS OR SECURITIES, OR UPON THE ACQUISITION OF
ANOTHER ENTITY; PLUS


 


(C)           SHARES OF COMMON STOCK UNDERLYING FULL VALUE PLAN AWARDS GRANTED
AFTER THE EFFECTIVE DATE AND ON OR BEFORE SUCH DATE OF DETERMINATION TO
EMPLOYEES, NON-EMPLOYEE DIRECTORS, CONSULTANTS, ADVISORS OR OTHER PERSONS OR
ENTITIES AS INCENTIVE OR OTHER COMPENSATION FOR SERVICES PROVIDED OR TO BE
PROVIDED TO THE COMPANY OR ANY OF ITS AFFILIATES.


 


FOR THE AVOIDANCE OF DOUBT, THE DEFINITION OF “ADDITIONAL SHARES” SHALL EXCLUDE
(I) SHARES OF COMMON STOCK ISSUED AFTER THE EFFECTIVE DATE UPON EXERCISE OF
STOCK OPTIONS GRANTED TO EMPLOYEES, NON-EMPLOYEE DIRECTORS,

 

--------------------------------------------------------------------------------


 


CONSULTANTS, ADVISORS OR OTHER PERSONS OR ENTITIES AS INCENTIVE OR OTHER
COMPENSATION FOR SERVICES PROVIDED OR TO BE PROVIDED TO THE COMPANY OR ANY OF
ITS AFFILIATES, WHETHER SUCH STOCK OPTIONS ARE OUTSTANDING ON THE EFFECTIVE DATE
OR ARE AWARDED THEREAFTER AND (II) ALL INITIAL SHARES.


 

“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

 

“Award Deferred Shares” has the meaning set forth in Section 3 hereof.

 

“Award Restricted Shares” has the meaning set forth in Section 3 hereof.

 

“Award Securities” means, collectively, Award Deferred Shares, Award Restricted
Shares and Award Settlement Shares.

 

“Award Settlement Shares” has the meaning set forth in Section 3 hereof.

 

“Baseline Value” means the average of the Fair Market Value of one share of
Common Stock over the twenty (20) consecutive trading days immediately preceding
the Effective Date.

 

“Buyback Shares” means (without double-counting), as of a particular date of
determination, (A) shares of Common Stock repurchased or redeemed for cash by
the Company after the Effective Date and on or before such date of determination
in a stock buyback or other similar transaction; (B) the REIT Shares Amount for
all Units not held by the Company (assuming that such Units were converted,
exercised, exchanged or redeemed for shares of Common Stock as of such date of
determination at the applicable conversion, exercise, exchange or redemption
rate (or rate deemed applicable by the Committee if there is no such stated
rate) pursuant to the applicable instrument governing such Units as of such
date) repurchased or redeemed for cash by the Company after the Effective Date
and on or before such date of determination; and (C) shares of Common Stock
underlying previously granted Full Value Plan Awards to employees, non-employee
directors, consultants, advisors or other persons or entities as incentive or
other compensation for services provided or to be provided to the Company or any
of its Affiliates to the extent they are forfeited for failure to become vested
or are repurchased for cash (including in respect of tax withholding) by the
Company after the Effective Date and on or before such date of determination, if
such shares were included in either Initial Shares or Additional Shares.

 

“Buyback Value” the cash amount paid to repurchase or redeem a Buyback Share, or
in the case of a Buyback Share forfeited without any expenditure of cash by the
Company, the Fair Market Value of a share of Common Stock on the date of
forfeiture.

 

“Cause” has the meaning set forth in the 1994 Plan.

 

                “Change of Control” means the occurrence of one of the following
events:

 

(A)          Any Person (other than the Company, any corporation, partnership,
trust or other entity controlled by the Company, or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its Subsidiaries), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Exchange
Act) of such Person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities having the right to vote generally in an election of the
Company’s Board (“Voting Securities”), other than as a result of (i) an
acquisition of securities directly from the

 

--------------------------------------------------------------------------------


 

Company or any Subsidiary or (ii) an acquisition by any corporation pursuant to
a reorganization, consolidation or merger if, following such reorganization,
consolidation or merger the conditions described in clauses (i), (ii) and
(iii) of subparagraph (C) below are satisfied; or

 

(B)           Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided, however, that any individual becoming a
director of the Company subsequent to the date hereof (excluding, for this
purpose, (i) any such individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, and (ii) any individual whose initial assumption of
office is in connection with a reorganization, merger or consolidation,
involving an unrelated entity), whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
persons then comprising Incumbent Directors shall for purposes of this Agreement
be considered an Incumbent Director; or

 

(C)           Consummation of a reorganization, merger or consolidation of the
Company, unless, following such reorganization, merger or consolidation,
(i) more than 50% of, respectively, the then outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Voting Securities immediately prior to such reorganization, merger
or consolidation, (ii) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company, a Subsidiary or the corporation
resulting from such reorganization, merger or consolidation or any subsidiary
thereof, and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 30% or more of
the outstanding Voting Securities), beneficially owns, directly or indirectly,
30% or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation;

 

(D)          Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or

 

(E)           The sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale, lease, exchange or other disposition
(i) more than 50% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Voting Securities immediately prior to such sale, lease,
exchange or other disposition, (ii) no Person (excluding the Company and any
employee benefit plan (or related trust) of the Company or a Subsidiary or such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 30% or more of

 

--------------------------------------------------------------------------------


 

the outstanding Voting Securities), beneficially owns, directly or indirectly,
30% or more of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (iii) at least a majority of the members of the board of directors
of such corporation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale, lease, exchange or other disposition of assets of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of this Agreement solely as the result of any acquisition
of securities by the Company which, by reducing the number of shares of Voting
Securities outstanding, increases the proportionate voting power represented by
the Voting Securities beneficially owned by any Person to 30% or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any Person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Stock or other voting
Securities (other than pursuant to a stock split; stock dividend, or similar
transaction), then a “Change of Control” shall be deemed to have occurred for
purposes of this Agreement.

 

 “CoC Fraction” means the number of calendar days that have elapsed since the
Effective Date to and including the date as of which a Change of Control is
consummated (or with respect to a Transactional Change of Control, the date of
the Public Announcement of such Transactional Change of Control), divided by
1,095.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the twenty (20) consecutive
trading days immediately preceding such date; provided, however, that if such
date is the date of the Public Announcement of a Transactional Change of
Control, the Common Stock Price as of such date shall be equal to the fair
market value, as determined by the Committee, of the total consideration payable
in the transaction that ultimately results in the Transactional Change of
Control for one share of Common Stock, or if such transaction is an asset
disposition the fair market value of a share of Common Stock after giving affect
to receipt of the total consideration payable for the asset so disposed of, in
each case as determined by the Committee.

 

 “Continuous Service” means the continuous service to the Company or any
Subsidiary or Affiliate, without interruption or termination, in any capacity as
an employee, or, with the written consent of the Committee, as a non-employee
director or consultant.  Continuous Service shall not be considered interrupted
in the case of: (A) any approved leave of absence; (B) transfers among the
Company and any Subsidiary or Affiliate, or any successor, in any capacity as an
employee, or with the written consent of the Committee, as a non-employee
director or consultant; or (C) any change in status as long as the individual
remains in the service of the Company and any Subsidiary or Affiliate in any
capacity as an employee or (with the written consent of the Committee so long as
Continuous Service is not uninterrupted) as a non-employee director or
consultant.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.  Subject to the preceding
sentence, whether a termination of Continuous Service shall have occurred for
purposes of this Agreement shall be determined by the Committee, which
determination shall be final, binding and conclusive.

 

“Deferred Stock Award” has the meaning set forth in the 1994 Plan.

 

“Disability” has the meaning set forth in the 1994 Plan.

 

“Effective Date” means the close of business on June 1, 2008.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code); provided that with respect to a share of Common Stock “Fair Market
Value” means the value of such share determined as follows: (A) if on the
determination date the Common Stock is listed on the New York Stock Exchange,
The NASDAQ Stock Market, Inc. or another national securities exchange or is
publicly traded on an established securities market, the Fair Market Value of a
share of Common Stock shall be the last reported sale price at which Common
Stock is traded on such exchange or in such market (if there is more than one
such exchange or market, the Committee shall determine the appropriate exchange
or market) on the determination date (or if there is no such reported price, the
Fair Market Value shall be the mean between the highest bid and lowest asked
prices or between the high and low sale prices on such trading day) or, if no
sale of Common Stock is reported for such trading day, on the next preceding day
on which any sale shall have been reported; or (B) if the Common Stock is not
listed on such an exchange, quoted on such system or traded on such a market,
Fair Market Value of a share of Common Stock shall be the value determined by
the Committee in good faith in a manner consistent with Code Section 409A.

 

“Family Member” means the Grantee’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant of the Grantee), a trust in which these
persons (or the Grantee) own more than 50 percent of the beneficial interest,
and a partnership or limited liability company in which these persons (or the
Grantee) own more than 50 percent of the voting interests.

 

“Full Value Plan Awards” means any deferred stock award, restricted stock award,
unrestricted stock award and performance share award granted under the 1994
Plan, but excluding all Award Securities issued as part of 2008 PP awards.

 

 “Index Return Percentage” means, for any period, the total percentage return
for the NAREIT Apartment Index from the start of such period to the end of such
period (assuming the cumulation of dividends paid and not the reinvestment of
dividends), as approved by the Committee in its reasonable discretion for
purposes of calculating the Relative Baseline.

 

“Initial Shares” means a number of shares of Common Stock equal to the sum of:
(A) the number of shares of Common Stock outstanding as of the Effective Date
(including all shares underlying Full Value Plan Awards granted prior to the
Effective Date, regardless of whether they were vested or unvested as of the
Effective Date), plus (B) the number of shares of Common Stock representing the
REIT Shares Amount for all of the Units (other than those held by the Company)
outstanding as of the Effective Date, assuming that all such Units were
exchanged, converted or redeemed for shares of Common Stock as of such date. 
For the avoidance of doubt, Initial Shares exclude all shares of Common Stock
issuable upon exercise of currently outstanding stock options.

 

“Maximum Total Performance Pool Amount” means $60,000,000.

 

“NAREIT Apartment Index” means the FTSE NAREIT Apartment REIT Index as published
from time to time (or a successor index including a comparable universe of
publicly traded U.S. apartment real estate investment trusts), provided that if
(A) the NAREIT Apartment Index ceases to exist or be published prior to the
Valuation Date and the Committee determines that there is no successor to such
index or (B) the Committee reasonably determines that the NAREIT Apartment Index
is no longer suitable for the purposes of this Agreement, then the Committee in
its good faith reasonable discretion shall select for subsequent periods, or if
the Committee in its reasonable good faith discretion so determines, for any
portion of or the entire period from the Effective Date to the Valuation Date, a
substitute comparable index for purposes of calculating the Relative Baseline.

 

--------------------------------------------------------------------------------


 

“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the Phantom Stock Unit Equivalent pursuant to Section 4
hereof in the event of a Qualified Termination of the Grantee after June 1,
2010(1) but prior to the Valuation Date, determined by dividing the number of
calendar days that have elapsed since the Effective Date to and including the
date of the Grantee’s Qualified Termination by 1,095; provided, however, if,
after the date of such Qualified Termination and before May 31, 2011, a Change
of Control occurs, then there shall be subtracted from the foregoing denominator
(1,095) a number of days equal to the days that would elapse between the date as
of which the Change of Control is consummated (or, with respect to a
Transactional Change of Control, the date of the Public Announcement of the
Transactional Change of Control) and May 31, 2011.

 

“Participation Percentage” means the Grantee’s “Maximum Performance Reward” as
set forth on Schedule A hereto expressed as a percentage of the Maximum Total
Performance Pool Amount.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Phantom Stock Unit Equivalent” has the meaning set forth in
Section 3(c) hereof.

 

“Public Announcement” means, with respect to a Transactional Change of Control,
the earliest press release, filing with the SEC or other publicly available or
widely disseminated communication issued by the Company or another Person who is
a party to such transaction which discloses the consideration payable in and
other material terms of the transaction that ultimately results in the
Transactional Change of Control; provided, however, that if such consideration
is subsequently increased or decreased, then the term “Public Announcement”
shall be deemed to refer to the most recent such press release, filing or
communication disclosing a change in consideration whereby the final
consideration and material terms of the transaction that ultimately results in
the Transactional Change of Control are announced.  For the avoidance of doubt,
the foregoing definition is intended to provide the Committee in the application
of the proviso clause in the definition of “Common Stock Price” with the
information required to determine the fair market value of the consideration
payable in the transaction that ultimately results in the Transactional Change
of Control as of the earliest time when such information is publicly
disseminated, particularly if the transaction consists of an unsolicited tender
offer or a contested business combination where the terms of the transaction
change over time.

 

“Qualified Termination” has the meaning set forth in Section 4(b) hereof.

 

“REIT Shares Amount” means the per Unit number of shares of Common Stock into
which a Unit is convertible, for which a Unit is exchangeable for or in
consideration of which a Unit is redeemable pursuant to the applicable
instrument governing such Unit.

 

“Relative Baseline” means, as of the Valuation Date, an amount representing
(without double-counting) the sum of:

 


(A)          THE BASELINE VALUE MULTIPLIED BY:


 


(I)    THE DIFFERENCE BETWEEN:


 


(X)    THE INITIAL SHARES AND

 

--------------------------------------------------------------------------------

 (1)          June 1, 2009 in the case of award agreements for Messrs. Blair,
Naughton, Sargeant or Horey.

 

--------------------------------------------------------------------------------


 


(Y)   ALL BUYBACK SHARES REPURCHASED, REDEEMED OR FORFEITED BETWEEN THE
EFFECTIVE DATE AND THE VALUATION DATE,


 


AND THEN MULTIPLIED BY:


 


(II)   THE SUM OF ONE HUNDRED PERCENT (100%) PLUS THE INDEX RETURN PERCENTAGE
FOR THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND ENDING ON THE VALUATION DATE;
PLUS


 


(B)           WITH RESPECT TO EACH ADDITIONAL SHARE ISSUED AFTER THE EFFECTIVE
DATE, THE PRODUCT OF:


 


(I)    THE ADDITIONAL SHARE BASELINE VALUE OF SUCH ADDITIONAL SHARE, MULTIPLIED
BY


 


(II)   THE SUM OF ONE HUNDRED PERCENT (100%) PLUS THE INDEX RETURN PERCENTAGE
FOR THE PERIOD BEGINNING ON THE DATE OF ISSUANCE OF SUCH ADDITIONAL SHARE AND
ENDING ON THE VALUATION DATE; PLUS


 


(C)           WITH RESPECT TO EACH BUYBACK SHARE REPURCHASED, REDEEMED OR
FORFEITED AFTER THE EFFECTIVE DATE, THE PRODUCT OF:


 


(I)    THE BASELINE VALUE MULTIPLIED BY


 


(II)   THE SUM OF ONE HUNDRED PERCENT (100%) PLUS THE INDEX RETURN PERCENTAGE
FOR THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND ENDING ON THE DATE SUCH
BUYBACK SHARE WAS REPURCHASED, REDEEMED OR FORFEITED.


 

If the Company consummates an individual issuance involving 10,000 or more
Additional Shares and/or an individual repurchase, redemption or forfeiture
involving 10,000 or more Buyback Shares during any calendar quarter, the Company
will track the precise issuance date and value of each such individual
Additional Share and/or repurchase, redemption or forfeiture date and value of
each such individual Buyback Share.  If the Company consummates one or more
issuances each involving less than 10,000 Additional Shares and/or repurchases,
redemptions or forfeitures each involving less that 10,000 Buyback Shares during
any calendar quarter, it would be impractical to track the precise issuance date
and value of each such Additional Share and/or repurchase, redemption or
forfeiture date and value of each such Buyback Share, and in such event (A) the
Company will consider all such issuances and/or repurchases, redemptions or
forfeitures (on a net basis if both issuances and repurchases, redemptions or
forfeitures occur in the same quarter) to have taken place on the last day of
the quarter during which such transaction or transactions occurred and (B) the
Additional Share Baseline Value (if the netting of all such transactions results
in a net issuance of Additional Shares) or the Buyback Value (if the netting of
all such transactions results in a net repurchase, redemption or forfeiture of
Buyback Shares) of the shares of Common Stock involved shall be calculated using
the weighted average price at which such shares were issued and/or repurchased,
redeemed or forfeited.

 

“Relative Performance Pool” means, as of the Valuation Date, a dollar amount
calculated as follows (or, if the resulting amount is a negative number, zero):
(A) subtract the Relative Baseline from the Total Return, in each case as of the
Valuation Date, and (B) multiply the resulting amount by ten percent (10%).

 

“Retirement” has the meaning set forth in the 1994 Plan.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” has the meaning set forth in the 1994 Plan.

 

--------------------------------------------------------------------------------


 

“Target Absolute Return Percentage” means thirty-two percent (32%), except as
otherwise defined for purposes of the definition of Absolute Baseline in certain
circumstances, as described in the proviso clause of such definition.

 

“Total Performance Pool” means, as of the Valuation Date, a dollar amount
calculated as follows: (A) add the Absolute Performance Pool and the Relative
Performance Pool, and (B) divide the resulting sum by two (2); provided that in
no event shall the Total Performance Pool exceed the Maximum Total Performance
Pool Amount.

 

“Total Return” means (without double-counting), as of the Valuation Date, a
dollar amount equal to the sum of:

 


(A)          THE TOTAL SHARES AS OF THE VALUATION DATE MULTIPLIED BY THE COMMON
STOCK PRICE AS OF THE VALUATION DATE, PLUS


 

(B)           the Buyback Value for all Buyback Shares, plus

 

(C)           an amount equal to the sum of the total dividends and other
distributions actually declared between the Effective Date and the Valuation
Date so long as the “ex-dividend” date with respect thereto falls prior to the
Valuation Date (excluding dividends and distributions paid in the form of
additional shares of Common Stock, unless the shareholder made an election to
receive shares of Common Stock in lieu of cash dividends), in respect of shares
of Common Stock (it being understood, for the avoidance of doubt, that such
total dividends and distributions shall be calculated by multiplying the amount
of each per share dividend or distribution declared by the actual number of
shares outstanding as of each record date, whether such shares were Initial
Shares, Additional Shares or Buyback Shares, with respect to each applicable
dividend or distribution payment date, and not by multiplying the aggregate
amount of dividends or distributions declared per share of Common Stock that was
outstanding as of the Effective Date between the Effective Date and such date of
determination by the number of Total Shares as of the date of determination).

 

“Total Shares” means (without double-counting), as of the Valuation Date, the
algebraic sum of: (A) the Initial Shares, plus (B) all Additional Shares issued
between the Effective Date and the Valuation Date, minus (C) all Buyback Shares
repurchased, redeemed or forfeited between the Effective Date and the Valuation
Date.

 


“TRANSACTIONAL CHANGE OF CONTROL” MEANS (I) A CHANGE OF CONTROL DESCRIBED IN
CLAUSE (A) OF THE DEFINITION THEREOF, (II) A CHANGE OF CONTROL DESCRIBED IN
CLAUSE (C) OF THE DEFINITION THEREOF, OR (III) A CHANGE OF CONTROL DESCRIBED IN
CLAUSE (E) OF THE DEFINITION THEREOF.


 

 “Units” means interests in limited partnerships, limited liability companies or
other similar entities which are convertible into, exchangeable for or
redeemable in consideration of shares of Common Stock or the value thereof in
cash pursuant to the applicable instrument governing such interests.

 

“Valuation Date” means the earliest of: (A) May 31, 2011; or (B) in the event of
a Change of Control that is not a Transactional Change of Control, the date on
which such Change of Control shall occur; or (C) in the event of a Transactional
Change of Control, and subject to the consummation of such Transactional Change
of Control, the date of the Public Announcement of such Transactional Change of
Control.

 

--------------------------------------------------------------------------------



 


3.             2008 PP AWARD; VESTING; CHANGE OF CONTROL.

 


(A)           THE GRANTEE IS HEREBY GRANTED THIS AWARD, CONSISTING OF A DEFERRED
STOCK AWARD UNDER THE 1994 PLAN OF THE NUMBER OF PHANTOM STOCK UNITS SET FORTH
ON SCHEDULE A HERETO (THE “AWARD DEFERRED SHARES”), WHICH (I) WILL BE SUBJECT TO
FORFEITURE TO THE EXTENT PROVIDED IN THIS SECTION 3 AND (II) WILL BE SUBJECT TO
VESTING AS PROVIDED IN SECTION 3(D) AND SECTION 4 HEREOF.  AT ANY TIME PRIOR TO
THE VALUATION DATE, THE COMMITTEE MAY GRANT ADDITIONAL 2008 PP AWARDS TO THE
EXTENT THAT THE SUM OF ALL THE 2008 PP GRANTEES’ PARTICIPATION PERCENTAGES IS
LESS THAN ONE HUNDRED PERCENT (100%) AS A RESULT OF EITHER RESERVATION OF A
PORTION OF THE FULL 2008 PP PARTICIPATION PERCENTAGE FOR FUTURE AWARDS OR
FORFEITURE OF GRANTED 2008 PP AWARDS.


 


(B)           THE AWARD DEFERRED SHARES SHALL BE ELIGIBLE FOR PERFORMANCE-BASED
VESTING OVER THE THREE-YEAR PERIOD BEGINNING ON THE EFFECTIVE DATE, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 4 HEREOF, BASED ON THE COMPANY’S PERFORMANCE OVER
SUCH THREE-YEAR PERIOD (OR A SHORTER PERIOD IN CERTAIN CIRCUMSTANCES AS PROVIDED
HEREIN), AS INDICATED BY THE CALCULATIONS REQUIRED TO ESTABLISH THE ABSOLUTE
PERFORMANCE POOL AND THE RELATIVE PERFORMANCE POOL.  AWARD DEFERRED SHARES THAT
BECOME VESTED BASED ON PERFORMANCE ON THE VALUATION DATE SHALL BE SETTLED AS
FOLLOWS: (I) FIFTY PERCENT (50%) THROUGH THE ISSUANCE OF SHARES OF COMMON STOCK
UNDER THE 1994 PLAN THAT WILL NOT BE SUBJECT TO FURTHER VESTING OR RISK OF
FORFEITURE AFTER THE VALUATION DATE (THE “AWARD SETTLEMENT SHARES”) AND
(II) FIFTY PERCENT (50%) THROUGH THE ISSUANCE OF SHARES OF RESTRICTED STOCK (AS
DEFINED IN THE 1994 PLAN) UNDER THE 1994 PLAN (THE “AWARD RESTRICTED SHARES”)
THAT WILL BE SUBJECT TO TIME-BASED VESTING AS PROVIDED IN SECTION 3(E).  VESTING
OF AWARD SECURITIES WILL OCCUR AT THE TIMES, IN THE AMOUNTS AND UPON THE
CONDITIONS SET FORTH IN THIS SECTION 3 AND IN SECTION 4, PROVIDED THAT, EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, THE CONTINUOUS SERVICE OF
THE GRANTEE CONTINUES THROUGH AND ON EACH APPLICABLE PERFORMANCE-BASED OR
TIME-BASED VESTING DATE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 3(I) HEREOF, AS SOON
AS PRACTICABLE FOLLOWING THE VALUATION DATE, BUT AS OF THE VALUATION DATE, THE
COMMITTEE WILL:


 

(i)            determine the Absolute Performance Pool; if the Absolute
Performance Pool is not a positive number, no further calculations will be made
pursuant to this Section 3(c) and the Phantom Stock Unit Equivalent (as defined
below) shall be zero (0);

 

(ii)           determine the Relative Performance Pool; if the Relative
Performance Pool is not a positive number, no further calculations will be made
pursuant to this Section 3(c) and the Phantom Stock Unit Equivalent (as defined
below) shall be zero (0);

 

(iii)          if both the Absolute Performance Pool and the Relative
Performance Pool are positive numbers, determine the Total Performance Pool;

 

(iv)          multiply the Total Performance Pool by the Grantee’s Participation
Percentage; and

 

(v)           divide the resulting dollar amount by the Fair Market Value of a
share of Common Stock on the Valuation Date; the resulting number is hereafter
referred to as the “Phantom Stock Unit Equivalent.”

 

If the Phantom Stock Unit Equivalent is smaller than the number of Award
Deferred Shares previously issued to the Grantee, then the Grantee, as of the
Valuation Date, shall forfeit a number of Award Deferred Shares equal to the
difference without payment of any consideration by the Company; thereafter the
term Award Deferred Shares will refer only to the Award Deferred Shares that
were not so forfeited (which may be zero) and neither the Grantee nor any of his
or her successors, heirs, assigns, or personal representatives will thereafter
have any further rights or interests in the Award Deferred Shares that were so
forfeited.  If the Phantom Stock Unit Equivalent is greater than the number of
Award Deferred Shares previously issued to the Grantee or if the Phantom

 

--------------------------------------------------------------------------------


 

Stock Unit Equivalent is the same as the number of Award Deferred Shares
previously issued to the Grantee, then there will be no change to the number of
Award Deferred Shares under this Award pursuant to this Section 3.

 


(D)           IF ANY OF THE AWARD DEFERRED SHARES HAVE BEEN EARNED BASED ON
PERFORMANCE AS PROVIDED IN SECTION 3(C), THE COMPANY SHALL SETTLE SUCH AWARD
DEFERRED SHARES AS OF THE VALUATION DATE BY ISSUING AWARD SETTLEMENT SHARES AND
AWARD RESTRICTED SHARES AS PROVIDED IN SECTION 3(B) HEREOF.  THE GRANTEE SHALL
AUTOMATICALLY BECOME SUBJECT TO THE TERMS OF A RESTRICTED STOCK AWARD AGREEMENT
UNDER THE 1994 PLAN COVERING THE AWARD RESTRICTED SHARES (IN CUSTOMARY FORM AS
OF THE DATE OF THIS AGREEMENT BUT WITH ONE YEAR VESTING ON ALL SHARES COVERED
THEREBY WITHOUT THE NEED FOR EXECUTION OF SUCH AGREEMENT BY THE COMPANY OR THE
GRANTEE), AND SUCH AGREEMENT SHALL GOVERN THAT PORTION OF THE AWARD SECURITIES,
IT BEING UNDERSTOOD THAT NO FURTHER PERFORMANCE-BASED VESTING SHALL APPLY TO
AWARD RESTRICTED SHARES.


 


(E)           AWARD RESTRICTED SHARES ISSUED PURSUANT TO SECTION 3(D) HEREOF
SHALL BECOME VESTED ON JUNE 1, 2012, EXCEPT AS OTHERWISE PROVIDED IN
SECTION 3(I) AND SECTION 4 HEREOF SUBJECT TO EARLIER FORFEITURE OR VESTING AS
PROVIDED IN THE RESTRICTED STOCK AWARD AGREEMENT WITH RESPECT THERETO.


 


(F)            ANY AWARD RESTRICTED SHARES THAT DO NOT BECOME VESTED PURSUANT TO
SECTION 3(E) OR SECTION 4 HEREOF SHALL, WITHOUT PAYMENT OF ANY CONSIDERATION BY
THE COMPANY AUTOMATICALLY AND WITHOUT NOTICE BE FORFEITED AND BE AND BECOME NULL
AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS, HEIRS,
ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR
INTERESTS IN SUCH UNVESTED AWARD RESTRICTED SHARES.


 


(G)           IF THE CALCULATIONS PROVIDED IN SECTION 3(C) HEREOF ARE TRIGGERED
BY A CHANGE OF CONTROL, THEN AS OF THE VALUATION DATE ONE HUNDRED PERCENT (100%)
OF THE GRANTEE’S PHANTOM STOCK UNIT EQUIVALENT SHALL BE SETTLED FOR AWARD
SETTLEMENT SHARES THAT ARE IMMEDIATELY AND AUTOMATICALLY VESTED.


 


(H)           IN THE EVENT OF A CHANGE OF CONTROL, THE COMMITTEE WILL MAKE ANY
DETERMINATIONS AND CERTIFICATIONS REQUIRED BY THIS AGREEMENT AND ANY PROVISIONS
NECESSARY WITH RESPECT TO THE LAPSE OF FORFEITURE RESTRICTIONS AND/OR
ACCELERATION OF VESTING OF THIS AWARD WITHIN A PERIOD OF TIME THAT ENABLES THE
COMPANY TO SETTLE THE AWARD DEFERRED SHARES FOR AWARD SETTLEMENT SHARES NOT
LATER THAN THE DATE OF CONSUMMATION OF THE CHANGE OF CONTROL.  FOR AVOIDANCE OF
DOUBT, IN THE EVENT OF A CHANGE OF CONTROL, THE PERFORMANCE OF ALL CALCULATIONS
AND ACTIONS PURSUANT TO SECTION 3(C) HEREOF AND THE SETTLEMENT OF AWARD DEFERRED
SHARES THROUGH THE ISSUANCE OF AWARD SETTLEMENT SHARES SHALL BE CONDITIONED UPON
THE FINAL CONSUMMATION OF SUCH CHANGE OF CONTROL.


 


(I)            IN THE EVENT OF A TRANSACTIONAL CHANGE OF CONTROL, IF MAY 31,
2011 FALLS BETWEEN THE DATE OF THE PUBLIC ANNOUNCEMENT THEREOF AND THE PROJECTED
DATE OF CONSUMMATION OF SUCH TRANSACTIONAL CHANGE OF CONTROL, THEN:


 

(i)            if the calculations set forth in Section 3(c) hereof, if done as
of May 31, 2011 without giving effect to the Transactional Change of Control,
would cause the Total Performance Pool to equal the Maximum Total Performance
Pool Amount, then the Valuation Date shall be May 31, 2011 regardless of clauses
(B) and (C) of the definition of Valuation Date, or

 

(ii)           otherwise:

 


(X)                                   THE CALCULATIONS SET FORTH IN
SECTION 3(C) HEREOF SHALL BE DONE A FIRST TIME AS OF MAY 31, 2011 WITHOUT GIVING
EFFECT TO THE TRANSACTIONAL

 

--------------------------------------------------------------------------------


 


CHANGE OF CONTROL, AND THE PHANTOM STOCK UNIT EQUIVALENT SO CALCULATED SHALL BE
SETTLED AS PROVIDED IN SECTION 3(D) HEREOF;


 


(Y)                                 IF THE TRANSACTIONAL CHANGE OF CONTROL IS
CONSUMMATED ON OR BEFORE SEPTEMBER 30, 2011, THEN THE CALCULATION SET FORTH IN
SECTION 3(C) HEREOF SHALL BE DONE A SECOND TIME AS OF THE DATE OF THE PUBLIC
ANNOUNCEMENT OF SUCH TRANSACTIONAL CHANGE OF CONTROL AFTER GIVING EFFECT THERETO
AND DISREGARDING THE CALCULATIONS DONE PURSUANT TO CLAUSE (X) ABOVE AND ANY
DIVIDENDS PAID AFTER MAY 31, 2011.  IF THE PHANTOM STOCK UNIT EQUIVALENT
CALCULATED PURSUANT TO THIS CLAUSE (Y) IS GREATER THAN THE PHANTOM STOCK UNIT
EQUIVALENT CALCULATED PURSUANT TO CLAUSE (X) ABOVE, THEN A NUMBER OF AWARD
SETTLEMENT SHARES EQUAL TO THE DIFFERENCE SHALL BE ISSUED TO THE GRANTEE AS OF
THE DATE OF CONSUMMATION OF THE TRANSACTIONAL CHANGE OF CONTROL, AND ALL AWARD
RESTRICTED SHARES PREVIOUSLY ISSUED PURSUANT TO SECTION 3(D) HEREOF SHALL
IMMEDIATELY AND AUTOMATICALLY VEST; AND


 


(Z)                                   IF THE TRANSACTIONAL CHANGE OF CONTROL IS
NOT CONSUMMATED ON OR BEFORE SEPTEMBER 30, 2011, THEN NO FURTHER CALCULATIONS IN
ADDITION THOSE DONE PURSUANT TO CLAUSE (X) ABOVE SHALL BE PERFORMED.


 


4.             TERMINATION OF GRANTEE’S CONTINUOUS SERVICE; DEATH AND
DISABILITY.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 8(O) HEREOF, IF THE
GRANTEE’S CONTINUOUS SERVICE TERMINATES, THE PROVISIONS OF THIS SECTION 4 SHALL
GOVERN THE TREATMENT OF THE GRANTEE’S AWARD SECURITIES EXCLUSIVELY, REGARDLESS
OF THE PROVISION OF ANY EMPLOYMENT OR OTHER AGREEMENT TO WHICH THE GRANTEE IS A
PARTY OR ANY TERMINATION OR SEVERANCE POLICIES OF THE COMPANY THEN IN EFFECT,
WHICH SHALL BE SUPERSEDED BY THIS AGREEMENT SUCH THAT, BY WAY OF ILLUSTRATION,
ANY PROVISIONS THEREOF WITH RESPECT TO ACCELERATED VESTING OR PAYOUT OR THE
LAPSE OF FORFEITURE RESTRICTIONS RELATING TO THE GRANTEE’S INCENTIVE OR OTHER
COMPENSATION AWARDS IN THE EVENT OF CERTAIN TYPES OF TERMINATION OF THE
GRANTEE’S CONTINUOUS SERVICE WITH THE COMPANY (SUCH AS, FOR EXAMPLE, TERMINATION
AT THE END OF THE TERM, TERMINATION WITHOUT CAUSE BY THE EMPLOYER) SHALL NOT BE
INTERPRETED AS REQUIRING THAT ANY CALCULATIONS SET FORTH IN SECTION 3 HEREOF BE
PERFORMED OR VESTING OCCUR WITH RESPECT TO THIS AWARD OTHER THAN AS SPECIFICALLY
PROVIDED IN THIS SECTION 4.


 


(B)           IN THE EVENT OF TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE BY
(A) THE COMPANY WITHOUT CAUSE, (B) THE GRANTEE UPON RETIREMENT OR (C) BY REASON
OF THE GRANTEE’S DEATH OR DISABILITY (EACH A “QUALIFIED TERMINATION”) AFTER
JUNE 1, 2010(2), BUT PRIOR TO THE VALUATION DATE, THEN THE GRANTEE WILL NOT
FORFEIT THE AWARD DEFERRED SHARES UPON SUCH TERMINATION, BUT THE FOLLOWING
PROVISIONS OF THIS SECTION 4(B) SHALL MODIFY THE CALCULATIONS REQUIRED TO
DETERMINE THE PHANTOM STOCK UNIT EQUIVALENT AND/OR THE VESTING OF AWARD
RESTRICTED SHARES, AS APPLICABLE, WITH RESPECT TO THE GRANTEE ONLY:

 

(i)            the calculations provided in Section 3(c) hereof shall be
performed as of the Valuation Date as if the Qualified Termination had not
occurred;

 

(ii)           the Phantom Stock Unit Equivalent calculated pursuant to
Section 3(c) shall be multiplied by the Partial Service Factor (with the
resulting number being rounded to the nearest whole Award Deferred Share or, in
the case of 0.5 of a share, up to the

 

--------------------------------------------------------------------------------

(2)           June 1, 2009 in the case of award agreements for Messrs. Blair,
Naughton, Sargeant or Horey.

 

--------------------------------------------------------------------------------


 

next whole share), and such adjusted number of Award Deferred Shares shall be
deemed the Grantee’s Phantom Stock Unit Equivalent for all purposes under this
Agreement; and

 

(iii)          the Grantee’s Phantom Stock Unit Equivalent as adjusted pursuant
to Section 4(c)(ii) above shall be settled 100% for Award Settlement Shares that
shall be automatically and immediately vested as of the Valuation Date.

 


(C)           IN THE EVENT OF QUALIFIED TERMINATION AFTER THE VALUATION DATE,
ALL UNVESTED AWARD RESTRICTED SHARES ISSUED IN SETTLEMENT OF AWARD DEFERRED
SHARES NOT PREVIOUSLY FORFEITED PURSUANT TO THE CALCULATIONS SET FORTH IN
SECTION 3(C) HEREOF SHALL VEST OR BE FORFEITED AS PROVIDED IN THE RESTRICTED
STOCK AWARD AGREEMENT CONTEMPLATED PURSUANT TO SECTION 3(D) HEREOF.


 


(D)           IN THE EVENT OF A TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE
(A) FOR ANY REASON PRIOR TO JUNE 1, 2010(3), OR (B) AFTER JUNE 1, 2010(4) OTHER
THAN A QUALIFIED TERMINATION, ALL AWARD SECURITIES THAT ARE NOT FULLY VESTED
BASED ON BOTH PERFORMANCE AND THE PASSAGE OF TIME SHALL, WITHOUT PAYMENT OF ANY
CONSIDERATION BY THE COMPANY, AUTOMATICALLY AND WITHOUT NOTICE TERMINATE, BE
FORFEITED AND BE AND BECOME NULL AND VOID, AND NEITHER THE GRANTEE NOR ANY OF
HIS OR HER SUCCESSORS, HEIRS, ASSIGNS, OR PERSONAL REPRESENTATIVES WILL
THEREAFTER HAVE ANY FURTHER RIGHTS OR INTERESTS IN SUCH AWARD SECURITIES.


 


5.             ACCEPTANCE BY AWARD RECIPIENTS.  THE GRANTEE SHALL HAVE NO RIGHTS
WITH RESPECT TO THIS AGREEMENT (AND THE AWARD EVIDENCED HEREBY) UNLESS HE OR SHE
SHALL HAVE ACCEPTED THIS AGREEMENT.  AWARD DEFERRED SHARES CONSTITUTE AND SHALL
BE TREATED FOR ALL PURPOSES AS AWARDS UNDER THE 1994 PLAN, SUBJECT TO THE TERMS
OF THIS AGREEMENT.  IN THE EVENT OF THE FORFEITURE OF THE GRANTEE’S AWARD
DEFERRED SHARES OF AWARD RESTRICTED SHARES PURSUANT TO THIS AGREEMENT, THE
COMPANY WILL NOT BE OBLIGATED TO MAKE ANY PAYMENT TO THE GRANTEE.


 


6.             DISTRIBUTIONS.


 


(A)           THE HOLDER OF THE AWARD DEFERRED SHARES SHALL BE NOT ENTITLED TO
RECEIVE DIVIDENDS OR OTHER DISTRIBUTIONS FROM THE COMPANY UNTIL THE AWARD
DEFERRED SHARES ARE SETTLED FOR AWARD RESTRICTED SHARES OR AWARD SETTLEMENT
SHARES PURSUANT TO THIS AGREEMENT.


 


(B)           ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID WITH RESPECT TO AWARD
RESTRICTED SHARES SHALL BE FULLY VESTED AND NON-FORFEITABLE WHEN PAID, WHETHER
OR NOT THEY HAVE BECOME VESTED BASED ON THE PASSAGE OF TIME AS PROVIDED IN
SECTION 3 OR SECTION 4 HEREOF.


 


7.             CHANGES IN CAPITAL STRUCTURE.  IF (I) THE COMPANY SHALL AT ANY
TIME PRIOR TO THE VALUATION DATE BE INVOLVED IN A MERGER, CONSOLIDATION,
DISSOLUTION, LIQUIDATION, REORGANIZATION, EXCHANGE OF SHARES, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF THE COMPANY OR OTHER TRANSACTION
SIMILAR THERETO, (II) ANY REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION,
STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SIGNIFICANT REPURCHASES OF
STOCK, OR OTHER SIMILAR CHANGE IN THE CAPITAL STOCK OF THE COMPANY OR ANY OTHER
EVENT THAT CONSTITUTES A CHANGE IN STOCK UNDER THE TERMS OF THE 1994 PLAN SHALL
OCCUR, (III) ANY CASH DIVIDEND OR OTHER DISTRIBUTION TO HOLDERS OF SHARE OF
COMMON STOCK SHALL BE DECLARED AND PAID OTHER THAN IN THE ORDINARY COURSE, OR
(IV) ANY OTHER EXTRAORDINARY CORPORATE EVENT SHALL OCCUR THAT IN EACH CASE IN
THE GOOD FAITH JUDGMENT OF THE COMMITTEE NECESSITATES ACTION BY WAY OF EQUITABLE
OR PROPORTIONATE ADJUSTMENT IN THE TERMS OF THIS AGREEMENT OR THE AWARD DEFERRED
SHARES TO AVOID DISTORTION IN THE VALUE OF THIS AWARD, THEN THE COMMITTEE SHALL
MAKE


 

--------------------------------------------------------------------------------


(3)           JUNE 1, 2009 IN THE CASE OF AWARD AGREEMENTS MESSRS. BLAIR,
NAUGHTON, SARGEANT OR HOREY.


 


(4)           JUNE 1, 2009 IN THE CASE OF AWARD AGREEMENTS MESSRS. BLAIR,
NAUGHTON, SARGEANT OR HOREY.

 

--------------------------------------------------------------------------------


 


EQUITABLE OR PROPORTIONATE ADJUSTMENT AND TAKE SUCH OTHER ACTION AS IT DEEMS
NECESSARY TO MAINTAIN THE GRANTEE’S RIGHTS HEREUNDER SO THAT THEY ARE
SUBSTANTIALLY PROPORTIONATE TO THE RIGHTS EXISTING UNDER THIS AWARD AND THE
TERMS OF THE AWARD DEFERRED SHARES PRIOR TO SUCH EVENT, INCLUDING, WITHOUT
LIMITATION: (A) INTERPRETATIONS OF OR MODIFICATIONS TO ANY DEFINED TERM IN THIS
AGREEMENT; (B) ADJUSTMENTS IN ANY CALCULATIONS PROVIDED FOR IN THIS AGREEMENT,
AND (C) GRANT OF ADDITIONAL AWARD DEFERRED SHARES UNDER THE 1994 PLAN OR
OTHERWISE.


 


8.             MISCELLANEOUS.


 


(A)           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY WITH
THE CONSENT OF THE COMPANY ACTING THROUGH THE COMMITTEE; PROVIDED THAT ANY SUCH
AMENDMENT OR MODIFICATION MATERIALLY AND ADVERSELY AFFECTING THE RIGHTS OF THE
GRANTEE HEREUNDER MUST BE CONSENTED TO BY THE GRANTEE TO BE EFFECTIVE AS AGAINST
THE GRANTEE.  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED IN
WRITING SIGNED ONLY BY THE COMPANY TO CORRECT ANY ERRORS OR AMBIGUITIES IN THIS
AGREEMENT AND/OR TO MAKE SUCH CHANGES THAT DO NOT MATERIALLY ADVERSELY AFFECT
THE GRANTEE’S RIGHTS HEREUNDER.  THIS GRANT SHALL IN NO WAY AFFECT THE GRANTEE’S
PARTICIPATION OR BENEFITS UNDER ANY OTHER PLAN OR BENEFIT PROGRAM MAINTAINED OR
PROVIDED BY THE COMPANY.


 


(B)           INCORPORATION OF 1994 PLAN; COMMITTEE DETERMINATIONS.  THE
PROVISIONS OF THE 1994 PLAN ARE HEREBY INCORPORATED BY REFERENCE AS IF SET FORTH
HEREIN.  IN THE EVENT OF A CONFLICT BETWEEN THIS AGREEMENT AND THE 1994 PLAN,
THE 1994 PLAN SHALL GOVERN.  THE COMMITTEE WILL MAKE THE DETERMINATIONS AND
CERTIFICATIONS REQUIRED BY THIS AWARD AS PROMPTLY AS REASONABLY PRACTICABLE
FOLLOWING THE OCCURRENCE OF THE EVENT OR EVENTS NECESSITATING SUCH
DETERMINATIONS OR CERTIFICATIONS.


 


(C)           STATUS OF AWARD DEFERRED SHARES AND AWARD RESTRICTED SHARES; 1994
PLAN MATTERS.  THIS AWARD AND THE OTHER 2008 PP AWARDS CONSTITUTE INCENTIVE
COMPENSATION AWARDS BY THE COMPANY UNDER THE 1994 PLAN.  THE NUMBER OF SHARES OF
COMMON STOCK RESERVED FOR ISSUANCE UNDER THE 1994 PLAN UNDERLYING OUTSTANDING
2008 PP AWARDS WILL BE DETERMINED BY THE COMMITTEE IN LIGHT OF ALL APPLICABLE
CIRCUMSTANCES, INCLUDING CALCULATIONS MADE OR TO BE MADE UNDER SECTION 3 HEREOF
AND VESTING.


 


(D)           LEGEND.  AWARD RESTRICTED SHARES SHALL BEAR AN APPROPRIATE LEGEND,
AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION, TO THE EFFECT THAT THEY ARE
SUBJECT TO RESTRICTIONS AS SET FORTH HEREIN AND IN THE 1994 PLAN.


 


(E)           GRANTEE REPRESENTATIONS; REGISTRATION.


 

(i)            The Grantee hereby represents and warrants that (A) he or she
understands that he or she is responsible for consulting his or her own tax
advisor with respect to the application of the U.S. federal income tax laws, and
the tax laws of any state, local or other taxing jurisdiction to which the
Grantee is or by reason of this Award may become subject, to his or her
particular situation; (B) the Grantee has not received or relied upon business
or tax advice from the Company or any of their respective employees, agents,
consultants or advisors, in their capacity as such.

 

(ii)           The Grantee hereby acknowledges that: (A) Award Deferred Shares
and Award Restricted Shares are subject to restrictions on transfer or
assignment set forth in this Agreement; (B) Award Restricted Shares issued under
the 1994 Plan in settlement of Award Deferred Shares, if any, are expected to be
covered by a Registration Statement on Form S-8 (or a successor form under
applicable rules and regulations of the SEC) under the Securities Act, to the
extent that the Grantee is eligible to receive such shares under the 1994 Plan
at the time of such issuance and such registration Statement is then effective
under the Securities Act and resales of such Award Restricted Shares shall only
be made in compliance

 

--------------------------------------------------------------------------------


 

with all applicable restrictions (including in certain cases “blackout periods”
forbidding sales of Company securities) set forth in the Company’s Code of
Conduct or insider trading policy and in compliance with the registration
requirements of the Securities Act or pursuant to an applicable exemption
therefrom.

 


(F)            SEVERABILITY.  IF, FOR ANY REASON, ANY PROVISION OF THIS
AGREEMENT IS HELD INVALID, SUCH INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISION
OF THIS AGREEMENT NOT SO HELD INVALID, AND EACH SUCH OTHER PROVISION SHALL TO
THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.  IF ANY
PROVISION OF THIS AGREEMENT SHALL BE HELD INVALID IN PART, SUCH INVALIDITY SHALL
IN NO WAY AFFECT THE REST OF SUCH PROVISION NOT HELD SO INVALID, AND THE REST OF
SUCH PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL TO
THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.


 


(G)           FAS 123R.  THE 2008 PP WAS DESIGNED SO AS TO PERMIT ESTIMATION OF
THE VALUE OF AWARDS AS OF THE GRANT DATE THEREOF IN ACCORDANCE WITH THE
STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 123 (REVISED 2004) (“FAS 123R”)
SO THAT THE RELATED FIXED AMOUNT OF COMPENSATION EXPENSE COULD BE AMORTIZED OVER
THE APPLICABLE VESTING PERIOD.  THIS AGREEMENT SHALL BE CONSTRUED, ADMINISTERED
AND INTERPRETED IN ACCORDANCE WITH SUCH INTENT SUCH THAT, SHOULD SUBSEQUENT
EVENTS OR CHANGES IN THE APPLICATION OR INTERPRETATION OF FAS 123R CAUSE THE
ACCOUNTING TREATMENT TO BE DIFFERENT (FOR EXAMPLE SO CALLED “VARIABLE”
ACCOUNTING TREATMENT BASED ON A FLUCTUATING VALUE OF THE 2008 PP AWARDS), ANY
PROVISION OF THIS AGREEMENT THAT IS INCONSISTENT WITH SUCH INTENT SHALL BE
AMENDED SUBJECT TO THE CONSENTS REQUIRED IN SECTION 8(A) HEREOF, WITH THE
REASONABLE COOPERATION OF THE GRANTEE AND THE COMPANY, TO THE EXTENT NECESSARY
TO AVOID A CHANGE IN ACCOUNTING TREATMENT.


 


(H)           GOVERNING LAW.  THIS AGREEMENT IS MADE UNDER, AND WILL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF STATE OF MARYLAND, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE.


 


(I)            NO OBLIGATION TO CONTINUE POSITION AS AN EMPLOYEE, CONSULTANT OR
ADVISOR.  NEITHER THE COMPANY NOR ANY AFFILIATE IS OBLIGATED BY OR AS A RESULT
OF THIS AGREEMENT TO CONTINUE TO HAVE THE GRANTEE AS AN EMPLOYEE, CONSULTANT OR
ADVISOR AND THIS AGREEMENT SHALL NOT INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME.


 


(J)            NOTICES.  ANY NOTICE TO BE GIVEN TO THE COMPANY SHALL BE
ADDRESSED TO THE SECRETARY OF THE COMPANY AT 2900 EISENHOWER AVENUE, SUITE 300,
ALEXANDRIA, VIRGINIA 22314, ATTENTION: EDWARD M. SCHULMAN, AND ANY NOTICE TO BE
GIVEN THE GRANTEE SHALL BE ADDRESSED TO THE GRANTEE AT THE GRANTEE’S ADDRESS AS
IT APPEARS ON THE EMPLOYMENT RECORDS OF THE COMPANY, OR AT SUCH OTHER ADDRESS AS
THE COMPANY OR THE GRANTEE MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER.


 


(K)           WITHHOLDING AND TAXES.  THE COMPANY’S OBLIGATION TO ISSUE OR
DELIVER TO THE GRANTEE ANY CERTIFICATE OR CERTIFICATES FOR AWARD SETTLEMENT
SHARES IS EXPRESSLY CONDITIONED ON THE COMPANY’S SATISFACTION OF ITS OBLIGATION,
IF ANY, TO WITHHOLD TAXES.  THE COMPANY MAY, IF THE GRANTEE SO ELECTS IN
WRITING, WITHHOLD FROM ANY AWARD SETTLEMENT SHARES TO BE ISSUED TO THE GRANTEE
UNDER THIS AGREEMENT SHARES OF COMMON STOCK VALUED AT FAIR MARKET VALUE ON THE
DATE OF SUCH WITHHOLDING TO COVER ANY APPLICABLE REQUIRED MINIMUM WITHHOLDING
AND EMPLOYMENT TAXES.  IN LIEU OF WITHHOLDING SHARES OF COMMON STOCK, THE
GRANTEE MAY ELECT TO PAY TO THE COMPANY ANY AMOUNTS REQUIRED TO BE WITHHELD IN
CASH.


 


(L)            HEADINGS.  THE HEADINGS OF PARAGRAPHS HEREOF ARE INCLUDED SOLELY
FOR CONVENIENCE OF REFERENCE AND SHALL NOT CONTROL THE MEANING OR INTERPRETATION
OF ANY OF THE PROVISIONS OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(M)          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS WITH THE SAME EFFECT AS IF EACH OF THE SIGNING PARTIES HAD SIGNED
THE SAME DOCUMENT.  ALL COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND CONSTITUTE
THE SAME INSTRUMENT.


 


(N)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND ANY SUCCESSORS TO THE COMPANY, ON
THE ONE HAND, AND ANY SUCCESSORS TO THE GRANTEE, ON THE OTHER HAND, BY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION, BUT THIS AGREEMENT SHALL NOT OTHERWISE BE
ASSIGNABLE OR OTHERWISE SUBJECT TO HYPOTHECATION BY THE GRANTEE.


 


(O)           EMPLOYMENT AGREEMENT.  [OMITTED](5)


 


(P)           SECTION 409A.


 

(i)            Anything in this Agreement to the contrary notwithstanding, if at
the time of the Grantee’s separation from service within the meaning of
Section 409A of the Code the Company determines that the Grantee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Grantee becomes entitled to under
this Agreement would be considered deferred compensation subject to the twenty
percent (20%) additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, such
payment shall not be payable and such benefit shall not be provided until the
date that is the later of (A) six months and one day after the Grantee’s
separation from service, or (B) the settlement dates provided in Section 4
hereof.  The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(ii)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.  This Agreement shall be construed,
administered and interpreted in accordance with a good faith interpretation of
Section 409A of the Code.  Any provision of this Agreement that is inconsistent
with Section 409A of the Code, or that may result in penalties under
Section 409A of the Code, shall be amended, with the reasonable cooperation of
the Grantee and the Company, to the extent necessary to exempt it from, or bring
it into compliance with, Section 409A of the Code.

 


(Q)           SECTION 280G.  IN THE EVENT THE AWARD GRANTED HEREUNDER IS EARNED
AS A RESULT OF A CHANGE IN CONTROL, THE FOLLOWING PROVISION SHALL APPLY.  THE
PURPOSE OF THIS PROVISION IS TO ENSURE THAT THE GRANTEE WOULD HAVE THE BENEFIT
OF THE MORE ADVANTAGEOUS TAX TREATMENT.  THIS SECTION 8(Q) WILL ONLY APPLY IF
THE GRANTEE IS NOT A PARTY TO ANOTHER AGREEMENT THAT PROVIDES FOR OF A SO-CALLED
“GROSS UP” OF THE GRANTEE’S CHANGE OF CONTROL PAYMENTS (AS DEFINED BELOW) TO
COMPENSATE FOR THE APPLICATION OF SECTION 280G OF THE CODE. ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT THAT ANY COMPENSATION,
PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF THE GRANTEE,
WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF
THIS AGREEMENT OR

 

--------------------------------------------------------------------------------


(5)                                  REFERENCE IS MADE TO THE EMPLOYMENT
AGREEMENT OF GRANTEE DATED                       , AND SPECIFICALLY TO THE
SECOND AMENDMENT THERETO DATED                          (THE “SECOND
AMENDMENT”).  SECTION 3 OF THE SECOND AMENDMENT IS INCORPORATED INTO THIS
AGREEMENT BY REFERENCE.

 

--------------------------------------------------------------------------------


 


OTHERWISE (THE “CHANGE IN CONTROL PAYMENTS”), WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE CODE, THE FOLLOWING PROVISIONS SHALL APPLY:


 

(i)            If the Change in Control Payments, reduced by the sum of (A) the
Excise Tax (as defined below) and (B) the total of the federal, state, and local
income and employment taxes payable by the Grantee on the amount of the Change
in Control Payments which are in excess of the Threshold Amount (as defined
below), are greater than or equal to the Threshold Amount, the Grantee shall be
entitled to the full benefits payable under this Agreement.

 

(ii)           If the Threshold Amount is less than (A) the Change in Control
Payments, but greater than (B) the Change in Control Payments reduced by the sum
of (1) the Excise Tax and (2) the total of the federal, state, and local income
and employment taxes on the amount of the Change in Control Payments which are
in excess of the Threshold Amount, then the benefits payable under this
Agreement shall be reduced (but not below zero) to the extent necessary so that
the sum of all Change in Control Payments shall not exceed the Threshold Amount.

 

(iii)          For the purposes of this Section 8(q), “Threshold Amount” shall
mean three times the Grantee’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the Grantee
with respect to such excise tax.

 

(iv)          The determination as to which of the alternative provisions of
this Section 8(q) shall apply to the Grantee shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Grantee within 15 business days of the effective date of termination or at such
earlier time as is reasonably requested by the Company or the Grantee.  For
purposes of determining which of the alternative provisions of this
Section 8(q) shall apply, the Grantee shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Grantee’s residence on the effective
date of termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Grantee.

 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the      day of                     , 2008.

 

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

GRANTEE

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------